 
EXHIBIT 10.2
 
WOLVERINE BANK
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
This Amended and Restated Employment Agreement (“Agreement”) by and between
Wolverine Bank with its principal offices located at 5710 Eastman Avenue,
Midland, Michigan, 48640 (the “Bank”) and Rick A. Rosinski (“Executive”) is
hereby entered into effective as of July 1, 2011 (the “Effective Date”).  Any
reference herein to the “Company” shall mean Wolverine Bancorp, Inc., the parent
holding company of the Bank.
 


 
WITNESSETH:
 
WHEREAS, the Executive is currently employed as Chief Operating Officer and
Treasurer of the Bank pursuant to an employment agreement between the Bank and
the Executive entered into as of January 19, 2011 (the “Prior Agreement”);
 
WHEREAS, the Executive and the Bank desire to amend and restate the Prior
Agreement in order to clarify certain provisions of the Prior Agreement; and
 
WHEREAS, the Executive has agreed to such changes.
 
NOW THEREFORE, in consideration of the mutual agreements herein contained, and
upon the other terms and conditions hereinafter provided, the Bank and the
Executive hereby agree as follows:
 
1.           Employment. The Bank employs Executive as Chief Operating Officer
and Treasurer, and Executive accepts such employment, subject to the terms and
conditions set forth in this Agreement.  Executive also agrees to serve, if
appointed or elected, as a member of the Board of Directors (the “Board”) of the
Bank or the Company, and as an officer and/or director of any subsidiary or
affiliate of the Bank or the Company.
 
2.           Term and Annual Renewal.
 
(a)           The term of this Agreement will begin as of the Effective Date and
will continue for twenty-four (24) full calendar months thereafter.  Commencing
on the first anniversary date of the Effective Date of this Agreement (the
“Anniversary Date”) and continuing on each Anniversary Date thereafter, a
majority of the members of the Board who are not executive officers of the Bank
(the “Disinterested Directors”) may extend the term of this Agreement for an
additional year such that the remaining term shall be twenty-four (24) months,
unless written notice of non-renewal is provided to Executive at least fifteen
(15) days prior to any such Anniversary Date, in which case the term of this
Agreement will become fixed and will terminate at the end of the twelve (12)
months following such Anniversary Date.  Prior to each Anniversary Date, the
members of the Board who are not executive officers of the Bank will conduct a
comprehensive performance evaluation and review of Executive for purposes of
determining whether to extend this Agreement (the “Performance Review”), and the
results thereof will be included in the minutes of the Board’s
meeting.  Notwithstanding the foregoing, in the event that at any time prior to
the Anniversary Date the Company or the Bank has entered
 

 
1

--------------------------------------------------------------------------------

 

 
into an agreement to effect a transaction which would be considered a Change in
Control under Section 10(a) hereof, then the Disinterested Directors may, after
conducting a Performance Review, extend the term of this Agreement so that it
shall terminate twenty-four (24) months following the date on which the Change
in Control occurs.
 
(b)           Continued Employment Following Expiration of Term.  Nothing in
this Agreement shall mandate or prohibit a continuation of Executive’s
employment following the expiration of the term of this Agreement, upon such
terms and conditions as the Bank and Executive may mutually agree.
 
3.           Duties. The Bank shall employ the Executive to be the Chief
Operating Officer and Treasurer of the Bank and as such, Executive shall perform
services the same as, or generally consistent with, the services generally and
customarily performed by a Chief Operating Officer and Treasurer of a community
bank.
 
4.           Extent of Service. Executive shall devote Executive’s full business
time, attention and energies, as well as Executive’s best talents and abilities,
to the business of the Bank in accordance with Bank’s instructions and
directions and shall not, during the term of this Agreement, be engaged in any
other employment for any other employer.
 
5.           Compensation.
 
(a)           Base Salary.  The Bank agrees to pay Executive an annual salary
(“Base Salary”) of $120,000 per year from the Effective Date, less required tax
withholding, payable according to the Bank’s regular pay practices, with
subsequent Base Salary increases, if any, based on a review by the Bank’s
President and Chief Executive Officer or Board of Directors.  The Base Salary
will be paid to the Executive in accordance with the Bank’s usual and customary
payroll practices applicable to its executives generally.
 
(b)           Bonuses.  The Bank may, annually, in its discretion after a review
by the Bank of Executive’s performance for the year under review, pay the
Executive a bonus in addition to the Executive’s Base Salary. The payment of a
bonus is not required under the terms of this provision of the Agreement, but if
a bonus is awarded to the Executive, the payment thereof shall be made within
sixty (60) days of the determination to award a bonus. The bonus payment, if
any, shall not be construed as an increase in Executive’s Base Salary.
 
6.           Executive Benefits.
 
(a)           Benefit Plans.  Executive shall be entitled to participate in any
life insurance, disability, medical, hospital, health or dental insurance, or
other bonus, incentive, profit sharing, stock option, retirement or other
executive benefit plans of the employer, whether contributory or
non-contributory, as may from time to time be uniformly maintained by the Bank
for its salaried executives during the term of employment under this Agreement.
 
(b)           Expenses.  The Bank will reimburse Executive for all reasonable
and necessary business expenses incurred by him in the performance of his duties
under this Agreement in accordance with the Bank’s policies upon the
presentation by Executive to the Bank, from time to time, of an itemized account
of such expenditures, including receipts where appropriate.  Such
 

 
2

--------------------------------------------------------------------------------

 

 
reimbursements shall be paid promptly by the Bank and in any event not later
than March 15 of the year immediately following the end of the calendar year in
which the Executive incurred such expense.
 
7.           Termination of Employment. Subject to the continuing obligations of
the parties set forth in this Agreement, the Executive’s employment with the
Bank may be terminated during the term of this Agreement in any of the following
ways:
 
(a)           Termination Upon Death or Disability.  Executive’s death or
disability will terminate this Agreement. For purposes of this Agreement
“disability” shall be defined as the Executive being unable to perform (in the
judgment of the Bank evidenced by a resolution adopted in good faith by a
majority of its Board of Directors) any substantial duty to the Bank as set
forth in Sections 3 and 4 of this Agreement, by reason of illness, disability,
incapacity or other inability, for a period of more than six (6) months.
 
(b)           Mutual Agreement.  Upon the mutual agreement of the Bank and
Executive.
 
(c)           Termination for Cause.  The Bank shall have the right to terminate
the Executive and this Agreement at any time for “Cause.” Termination for Cause
shall mean termination because of, in the good faith determination of the Board,
Executive’s:
 
(i)           personal dishonesty;
 
(ii)           incompetence;
 
(iii)           willful misconduct;
 
(iv)           breach of fiduciary duty involving personal profit;
 
(v)           intentional failure to perform stated duties under this Agreement;
 
(vi)           willful violation of any law, rule or regulation (other than
traffic violations or similar offenses) or any violation of a final
cease-and-desist order; or
 
(vii)           material breach by Executive of any provision of this Agreement.
 
(d)           Termination without Cause.  By the Bank without Cause provided the
Bank shall give Executive thirty (30) days advance written notice of the
Executive’s termination.
 
(e)           Termination with Good Reason.  The Executive shall have the right
to terminate his employment under this Agreement with Good Reason within sixty
(60) days of the occurrence of the event giving rise to such Good Reason;
provided, however, the Executive must provide the Bank with written notice of
such Good Reason and provide the Bank a period of at least thirty (30) days to
cure the event giving rise to Good Reason. For purposes of this Agreement, the
term “Good Reason” means:
 
(i)           A material diminution in the Executive’s Base Salary; or
 

 
3

--------------------------------------------------------------------------------

 

 
(ii)           A material diminution in the Executive’s authority, duties or
responsibilities under this Agreement; or
 
(iii)           A material change in the geographic location at which the
Executive must perform services under this Agreement; or
 
(iv)           Any other action or inaction that constitutes a material breach
by the Bank of this Agreement.
 
(f)           Termination without Good Reason.  Executive may terminate this
Agreement without Good Reason provided Executive provides the Bank with a ninety
(90) day advance written notice of such termination.
 
8.           Termination Without Cause or Termination With Good Reason. In the
event the Bank terminates Executive’s employment without Cause under Section
7(d) above or the Executive terminates his employment for Good Reason under
Section 7(e) above, the Bank shall do the following:
 
(a)           Continue Executive’s then Base Salary, minus appropriate
withholdings, which shall include, without limitation, FICA and federal, state
and local taxes (‘‘Base Salary Payment”), for a period of twenty-four (24)
months following such termination, with such payments made on the same day or
days of the month that such payments were made prior to termination of
employment in the ordinary course. Thereafter, the Bank shall not be responsible
to the Executive for any additional Base Salary Payment. The Bank’s obligation
to pay the Base Salary Payments shall be conditioned upon: (i) Executive
executing a Separation and Release Agreement in the form approved by the Board;
and (ii) Executive compliance with all the obligations set forth in Section 11
of this Agreement.
 
In the event the Executive becomes employed by a third party or by the Bank at
any time within the twenty-four (24) month period referenced in this Section 8
of this Agreement and if the salary received by the Executive from the third
party or from the Bank is equal to or greater than Executive’s then Base Salary
Payment, the Base Salary Payments shall terminate. If, however, the compensation
received by the Executive from the third party or from the Bank is less than the
then Base Salary Payment, the Bank shall pay to the Executive the difference
between the Base Salary Payment and the compensation received from the third
party, less appropriate withholdings, which shall include, without limitation
FICA and federal, state and local taxes.  During the period of time the Bank
pays any remaining portion of Executive’s Base Salary Payment, the Bank
reserves, upon reasonable notice to the Executive and for reasonable periods of
time, the right to call upon the Executive for consultation and advice regarding
the Bank’s business. It is further understood between the parties that, unless
Executive is employed by the Bank, any Base Salary Payment or portion of Base
Salary Payment that Executive may receive during this period of time shall not
be counted toward any accrual of any pension, deferred compensation and/or
annuity plans that Executive is or may be entitled to.
 
(b)           So long as the Executive is being paid all or a remaining portion
of the Base Salary Payment, the Bank, if allowable under applicable law, shall
provide the Executive:
 

 
4

--------------------------------------------------------------------------------

 

 
(i)           with a cash payment equal to the amount of benefits that would
have accrued on the Executive’s behalf under the employee stock ownership plan
and 401(k) Plan (with the amount of benefits determined by reference to the
benefits accrued on his behalf under such retirement programs during the twelve
months preceding his termination of employment), with such amounts paid to the
Executive at the same time the amounts would otherwise be accrued under the
401(k) Plan and ESOP; and
 
(ii)           with life insurance and non-taxable medical and dental coverage
substantially identical to the coverage maintained by the Bank for Executive
prior to his termination; and
 
(iii)           with continued vesting in any stock option or restricted stock
award previously granted to the Executive, notwithstanding the terms of any
stock option or restricted stock award agreement or equity incentive plan.
 
9.           Termination and Board Membership.  To the extent Executive is a
member of the Board on the date of termination of employment with the Bank
(other than a termination in connection with a Change in Control), Executive
will resign from the Board immediately following such termination of employment
with the Bank.  Executive will be obligated to tender this resignation
regardless of the method or manner of termination (other than termination in
connection with a Change in Control), and such resignation will not be
conditioned upon any event or payment.
 
10.           Termination in Connection with a Change in Control.
 
(a)           Change in Control Defined.  For purposes of this Agreement, a
“Change in Control” shall mean a change in control as defined under Section 409A
of the Internal Revenue Code of 1986, as amended, (the “Code”) and includes any
of the following events:
 
(i)           Merger:  The Company or the Bank merges into or consolidates with
another entity, or merges another bank or corporation into the Bank or the
Company, and as a result, less than a majority of the combined voting power of
the resulting corporation immediately after the merger or consolidation is held
by persons who were stockholders of the Company or the Bank immediately before
the merger or consolidation;
 
(ii)           Acquisition of Significant Share Ownership:  There is filed, or
is required to be filed, a report on Schedule 13D or another form or schedule
(other than Schedule 13G) required under Sections 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended, if the schedule discloses that the
filing person or persons acting in concert has or have become the beneficial
owner of 30% or more of a class of the Company’s or the Bank’s voting
securities;
 
(iii)           Change in Board Composition:  During any period of two
consecutive years, individuals who constitute the Company’s or the Bank’s Board
of Directors at the beginning of the two-year period cease for any reason to
constitute at least a majority of the Company’s or the Bank’s Board of
Directors; provided, however, that for purposes of this clause (iii), each
director who is nominated by the board by a vote of at least two-
 

 
5

--------------------------------------------------------------------------------

 

 
thirds (2/3) of the directors who were directors at the beginning of the
two-year period shall be deemed to have also been a director at the beginning of
such period; or
 
(iv)           Sale of Assets:  The Company or the Bank sells to a third party
all or substantially all of its assets.
 
For all purposes hereunder, the definition of “Change in Control” shall be
interpreted consistent with Section 409A of the Code and the regulations
thereunder.
 
(b)           Termination Without Cause or Termination With Good Reason
Following a Change in Control.  If within the period ending one year after a
Change in Control, (i) the Bank terminates Executive’s employment Without Cause,
or (ii) Executive voluntarily terminates his employment with Good Reason, the
Bank will, within ten (10) calendar days of the termination of Executive’s
employment, make a lump-sum cash payment to Executive equal to the sum of:
 
(i)           two times the Executive’s current Base Salary; and
 
(ii)           two times the amount of benefits that accrued on the Executive’s
behalf under the employee stock ownership plan and 401(k) Plan (with the amount
of benefits determined by reference to the benefits accrued on his behalf under
such retirement programs during the twelve (12) months preceding his termination
of employment); and
 
(iii)           the Bank will cause to be continued for a period of two (2)
years following such termination, life insurance and non-taxable medical and
dental coverage substantially identical to the coverage maintained by the Bank
for Executive prior to his termination, at no cost to the Executive, provided,
however, that if earlier, such medical and dental coverage shall cease on the
date Executive becomes eligible for Medicare coverage unless Executive is
covered by family coverage or coverage for self and a spouse, in which case
Executive’s family or spouse shall continue to be covered for the remainder of
the two (2) year period; and
 
(iv)           the Executive shall receive two years of vesting credit under any
stock option or restricted stock award granted to the Executive notwithstanding
the terms of any stock option or restricted stock award agreement or equity
incentive plan.
 
Notwithstanding anything herein to the contrary, in the event a benefit is
payable under this Section 10(b), no benefit will be payable under Section 8 of
this Agreement.
 
(c)           280G Cutback.  Notwithstanding Section 10(b) above, in no event
shall the aggregate payments or benefits to be made or afforded to Executive
(the “Termination Benefits”) constitute an “excess parachute payment” under
Section 280G of the Internal Revenue Code of 1986, as amended, (the “Code”) or
any successor thereto, and to avoid such a result, the cash severance will be
reduced by the minimum extent necessary in order for the value of the
Termination Benefits to equal one dollar ($1.00) less than three (3) times
Executive’s “base amount,” as determined in accordance with Section 280G of the
Code.
 
11.           Nondisclosure/Non-Competition and Non-Solicitation by Executive.
 

 
6

--------------------------------------------------------------------------------

 

 
(a)           Nondisclosure/Confidential Information. Executive acknowledges and
agrees that certain information obtained while employed by the Bank is
confidential, and, is important to the Bank and to the effective operation of
the Bank’s business. Executive, therefore, agrees that while employed by the
Bank, and at any time afterwards, he will make no disclosure of any kind,
directly or indirectly, concerning any confidential information relating to the
Bank, Company or any of their activities.
 
(b)           Non-Competition. Executive further agrees that at all times while
the Executive is employed by the Bank and during that period of time when
Executive is receiving a Base Salary Payment from the Bank and for a period of
or twenty-four (24) months after the termination of his employment or the
expiration of this Agreement, whichever is later, Executive shall not, directly
or indirectly, or individually or together with any other person, as owner,
shareholder, investor, member, partner, proprietor, principal, director,
officer, executive, manager, agent, representative, independent contractor,
consultant or otherwise, engage or participate in any business that is in
competition in any manner with the business of the Bank in any county in which
the Bank has an office, without the written permission of the Chairperson of the
Board of Directors.  Notwithstanding the foregoing, Sections 11(b) and 11(c)
shall not be applicable in the event of a termination of employment within 12
months following a Change in Control.
 
(c)           Non-Solicitation. The Executive hereby understands, acknowledges
and agrees that, by virtue of his position with the Bank, the Executive has and
will have advantageous familiarity and personal contacts with the customers,
wherever located, of the Bank and has and will have advantageous familiarity
with the business, operations and affairs of the Bank. In addition, the
Executive understands, acknowledges and agrees that the business of the Bank is
highly competitive. Accordingly, at all times while the Executive is employed by
the Bank and during that period of time when Executive is receiving a Base
Salary Payment from the Bank and for a period of twenty-four (24) months after
the termination of his employment, whichever is later, the Executive shall not,
directly or indirectly, or individually or together with any other person, as
owner, shareholder, investor, member, partner, proprietor, principal, director,
officer, executive, manager, agent, representative, independent contractor,
consultant or otherwise:
 
(i)           Solicit in any manner, seek to obtain or service any business of
any person who is or was a customer or an active prospective customer of the
Bank during the one-year period prior to the termination of Executive’s
employment; or
 
(ii)           Request or advise any customer, supplier, vendor or others who
were doing business with the Bank during the one-year period prior to the
termination of Executive’s employment, or any other person, to terminate,
reduce, limit or change their business or relationship with the Bank; or
 
(iii)           Induce, request or attempt to influence any executive of the
Bank who was employed by the Bank during the two-year period prior to the
termination of Executive’s employment, to terminate his or her employment with
the Bank.
 
(d)           Remedies.  Executive acknowledges and agrees that his obligations
under this Section 11 are of a special and unique nature and that a failure to
perform any such obligation or a violation of any such obligation would cause
irreparable harm to the Bank, the amount of
 

 
7

--------------------------------------------------------------------------------

 

 
which cannot be accurately compensated for in damages by an action at law. In
the event of a breach by the Executive of any of the provisions of this Section
11, the Bank shall be entitled to an injunction restraining the Executive from
such breach.  Nothing in this Section shall be construed as prohibiting the Bank
from pursuing any other remedies available for any breach of this Agreement.
 
(e)           Enforceability. Notwithstanding the foregoing, in the event that
any provision of this Section is found by a court of competent Jurisdiction to
exceed the time, geographic or other restrictions permitted by applicable law,
then such court will have the power to reduce, limit or reform (but not to
increase or make greater) such provision to make it enforceable to the maximum
extent permitted by law, and such provision will then be enforceable against the
Executive in its reduced, limited or reformed manner. In addition, the parties
agree that in the event that any of the provisions of this Section are
determined to be invalid, illegal, or unenforceable they will be severable in
accordance with Section 20.
 
12.            Required Regulatory Provisions.
 
(a)           If Executive is suspended from office and/or temporarily
prohibited from participating in the conduct of the Bank’s affairs by a notice
served under Section 8(e)(3) (12 U.S.C. §1818(e)(3)) or 8(g)(1) (12 U.S.C.
§1818(g)(1)) of the Federal Deposit Insurance Act, the Bank’s obligations under
this Agreement shall be suspended as of the date of service, unless stayed in
appropriate proceedings.  If the charges in the notice are dismissed, the Bank
may in its discretion (i) pay Executive all or part of the compensation withheld
while its contract obligations were suspended and (ii) reinstate (in whole or in
part) any of its obligations that were suspended.
 
(b)           If Executive is removed and/or permanently prohibited from
participating in the conduct of the Bank’s affairs by an order issued under
Section 8(e)(4) (12 U.S.C. §1818(e)(4)) or 8(g)(1) (12 U.S.C. §1818(g)(1)) of
the Federal Deposit insurance Act, all obligations of the Bank under this
Agreement shall terminate as of the effective date of the order, but vested
rights of the contracting parties shall not be affected.
 
(c)           If the Bank is in default as defined in Section 3(x)(1) (12 U.S.C.
§1818(x)(1)) of the Federal Deposit Insurance Act, all obligations of the Bank
under this Agreement shall terminate as of the date of default, but this
paragraph shall not affect any vested rights of the contracting parties.
 
(d)           All obligations under this Agreement shall be terminated, except
to the extent determined that continuation of the contract is necessary for the
continued operation of the Bank, (i) by the Director of the OTS or his or her
designee, at the time the FDIC enters into an agreement to provide assistance to
or on behalf of the Bank under the authority contained in Section 13(c) (12
U.S.C. §1823(c)) of the Federal Deposit Insurance Act; or (ii) by the Director
or his or her designee at the time the Director or his or her designee approves
a supervisory merger to resolve problems related to operation of the Bank or
when the Bank is determined by the Director to be in an unsafe or unsound
condition.  Any rights of the parties that have already vested, however, shall
not be affected by such action.
 

 
8

--------------------------------------------------------------------------------

 

 
(e)           Notwithstanding anything herein contained to the contrary, any
payments to Executive by the Bank, whether pursuant to this Agreement or
otherwise, are subject to and conditioned upon their compliance with Section
18(k) of the Federal Deposit Insurance Act, 12 U.S.C. Section 1828(k), and the
regulations promulgated thereunder in 12 C.F.R. Part 359.
 
(f)           Notwithstanding anything else in this Agreement, Executive’s
employment shall not be deemed to have been terminated unless and until the
Executive has a Separation from Service within the meaning of Section 409A of
the Code.  For purposes of this Agreement, a “Separation from Service” shall
have occurred if the Bank and Executive reasonably anticipate that either no
further services will be performed by the Executive after the date of the
termination (whether as an employee or as an independent contractor) or the
level of further services performed will be less than 50% of the average level
of bona fide services in the thirty-six (36) months immediately preceding the
termination.  For all purposes hereunder, the definition of Separation from
Service shall be interpreted consistent with Treasury Regulation Section
1.409A-1(h)(ii).  If Executive is a “Specified Employee,” as defined in Code
Section 409A and any payment to be made under this Agreement shall be determined
to be subject to Code Section 409A, then if required by Code Section 409A, such
payment or a portion of such payment (to the minimum extent possible) shall be
delayed and shall be paid on the first day of the seventh month following
Executive’s Separation from Service.
 
13.           Survival of Certain Provisions. Upon any termination of the
Executive’s employment with the Bank or the termination of this Agreement, other
than within 12 months following a Change in Control, the Executive and Bank
hereby expressly agree that the provisions of Section 11 of this Agreement will
continue to be in full force and effect and binding upon the Executive in
accordance with the provisions of Section 11.
 
14.           Additional Terms. Additional terms and conditions of Executive’s
employment with the Bank may be agreed upon and must be in writing and signed by
Executive and the Chairperson of the Board; provided, however, that such
additional terms and conditions as may be agreed to shall not modify the terms
and conditions herein unless specifically referenced as a modification of an
existing term or condition.
 
15.           Notices. Any notice given under this Agreement to either party
shall be made in writing. Any such notice shall be deemed to be given when
mailed to any such party by registered or certified mail, postage prepaid,
addressed to the respective addresses set forth below, or at such other
addresses as such party may designate (by written notice given to the other
party) as their respective address for purposes of notice:
 
 
Executive:
At the Executive’s home address

as maintained in the records of the Bank


 
The Bank:
Chair of the Board

Wolverine Bank
5710 Eastman Avenue
Midland, Michigan 48640



 
9

--------------------------------------------------------------------------------

 

 
16.           Waiver of Breach. The waiver by either party of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach.
 
17.           Assignment. The rights and obligations of the Bank under this
Agreement shall inure to the benefit of, and shall be binding upon, the
successors and assigns of the Bank, but the Bank shall not assign this Agreement
without Executive’s prior written consent, which consent shall not be
unreasonably withheld. The rights and obligations of Executive under this
Agreement shall inure to the benefit of the Executive only and may not be
assigned to any successors or assigns of the Executive.
 
18.           Headings. The headings of this Agreement are inserted for
convenience only and are not to be considered in construction of the provisions
of it.
 
19.           Interpretation/Governing Law/Dispute.  This Agreement shall be
governed by the laws of the State of Michigan but only to the extent not
superseded by federal law.  Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by binding
arbitration, as an alternative to civil litigation and without any trial by jury
to resolve such claims, conducted by a single arbitrator, mutually acceptable to
the Bank and Executive, sitting in a location selected by the Bank within fifty
(50) miles from the main office of the Bank, in accordance with the rules of the
American Arbitration Association’s National Rules for the Resolution of
Employment Disputes (“National Rules”) then in effect.  Judgment may be entered
on the arbitrator’s award in any court having jurisdiction.
 
20.           Severability. If a court of competent jurisdiction determines that
any one or more of the provisions of this Agreement is invalid, illegal or
unenforceable in any respect, such determination shall not affect the validity,
legality or enforceability of any other provision of this Agreement.
 
21.           Entire Agreement; Modifications. This Agreement contains the
entire agreement of the parties and no previous representations, inducements,
promises, or agreements, oral or otherwise, shall be of any force or effect,
including the Prior Agreement. No change or modification of this Agreement shall
be valid unless in writing and signed by the party against whom such change or
modification is sought to be enforced; provided, however, that if the Company or
Bank determines, after a review of the regulations and guidance issued under The
Patient Protection and Affordable Care Act, or similar laws, and all applicable
IRS guidance, that this Agreement should be amended to avoid triggering the tax
penalties or other restrictions imposed by continuing insurance coverage
following a termination of employment (the “Insurance Restrictions”), the
Company and Bank may amend this Agreement to the extent necessary to avoid
triggering the tax and interest penalties imposed by the Insurance Restrictions.
 

 
10

--------------------------------------------------------------------------------

 

 
In Witness Whereof, the parties have executed this Agreement effective as of the
Effective Date.



 
WOLVERINE BANK
 
EXECUTIVE
       
By:   
/s/ David H. Dunn
By:   
/s/ Rick A. Rosinski
 
President and Chief Executive Officer
 
Rick A. Rosinski
     
Chief Operating Officer and Treasurer





Dated July 1, 2011

 
 
 11

--------------------------------------------------------------------------------